      Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 1 of 10



     Daniel R. Watkins
 1
     Nevada State Bar No. 11881
 2   dw@wl-llp.com
     Theresa M. Santos
 3   Nevada State Bar No. 9448
     tsantos@wl-llp.com
 4
     WATKINS & LETOFSKY, LLP
 5   8215 S. Eastern Ave., Suite 265
     Las Vegas, NV 89123
 6   Office: (702) 901-7553; Fax: (702) 974-1297
 7   Attorneys for Plaintiff, Emily Baack

 8
                              UNITED STATES DISTRICT COURT
 9
10                                       DISTRICT OF NEVADA

11
     EMILY BAACK,                                      Case No.: 2:20-CV-00336
12
                            Plaintiff,
13                                                     COMPLAINT FOR DAMAGES
            vs.
14
15   ASURION, LLC., a foreign corporation; and         (DEMAND FOR JURY TRIAL)
     DOES 1-50, inclusive,
16
17                         Defendants.

18          COMES NOW, Plaintiff, Emily Baack (herein “PLAINTIFF or MS. BAACK”) and
19   files this civil action against Defendants, and each of them, for violations of The Americans
20   with Disabilities Act, 42 U.S.C. §12222 et seq., as well as violations under Nevada Revised
21   Statutes §613.330 et seq.; and related claims under Nevada law, seeking damages, and
22   alleges as follows:
23   //
24   //
25   //
26   //
27   //
28   //



                                         COMPLAINT FOR DAMAGES
                                                   -1-
     Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 2 of 10




 1                                   JURISDICTION AND VENUE
 2          1. This Court has jurisdiction and venue over this action pursuant to The
 3   Americans with Disabilities Act, 42 U.S.C. §12101 et seq., and 28 U.S.C. §§ 1331, 1343,
 4   42 U.S.C. §2000e which confer original jurisdiction on federal district courts in suits to
 5   address the deprivation of rights, privileges and immunities secured by the United States
 6   Constitution and federal law.
 7          2. Jurisdiction of this Court is also appropriate under any related claims under
 8   Nevada law.
 9          3. Supplemental Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367
10   over the State law claims which are so related to the federal claims in this action that they
11   form part of the same case or controversy under Article III of the United States
12   Constitution.
13          4. Plaintiff has exhausted her administrative remedies.
14          5. All conditions precedent to jurisdiction under section 29 U.S.C. §621 et seq.
15   have occurred or been complied with:
16                   a. A charge of employment discrimination was filed with the Equal
17   Employment Opportunity Commission ("EEOC") within 180 days of the commission of
18   the unlawful employment practice alleged herein and / or within 300 days of PLAINTIFF
19   instituting proceedings with a State or local agency with authority to grant or seek relief
20   from such unlawful employment practices alleged herein;
21                   b. A Notice of Right to Sue in Federal Court was received from the EEOC,
22   dated November 20, 2019.         (A true and correct copy of said letter is attached and
23   incorporated herein as Exhibit “1”.)
24          6. This complaint is filed within 90 days of receipt of the EEOC's Notification of
25   Right to Sue.
26          7. Venue is proper in the District of Nevada because the unlawful employment
27   practices alleged herein were committed in whole or in part in the District of Nevada
28   pursuant to 28 U.S.C. § 1391(b).



                                        COMPLAINT FOR DAMAGES
                                                  -2-
     Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 3 of 10




 1                                             PARTIES
 2                                             PLAINTIFF
 3          8. PLAINTIFF, EMILY BAACK, was a qualified/eligible “employee” of
 4   Defendant, ASURION., within the meaning of the American with Disabilities Act, 42
 5   U.S.C. §12112 et seq., and Nevada Revised Statutes §§ 608.010 and 613.010 et seq.; and
 6   related claims under Nevada law.
 7                                         DEFENDANTS
 8          9. Defendant, ASURION, LLC., (hereinafter “ASURION” or “DEFENDANT”) is
 9   a foreign corporation qualified to do business in Nevada. Defendant employs 15 or more
10   employees and is an "employer" within the meaning of the American with Disabilities Act,
11   42 U.S.C. §12112 et seq., Nevada Revised Statutes §§ 608.010 and 613.010 et seq.; and
12   related claims under Nevada law.
13          10. The true names and capacities, whether individual, corporate, associate, or
14   otherwise, of DOES 1 through 50, inclusive are unknown to Plaintiff at this time, who
15   therefore sues said Defendants by such fictitious names. PLAINTIFF is informed and
16   believes and thereon alleges that each of the fictitiously named DEFENDANTS are in
17   some way responsible for, or participated in, or contributed to, the matters and things
18   complained of herein, and is legally responsible in some manner. PLAINTIFF will seek
19   leave to amend this Complaint when the true names, capacities, participation and
20   responsibilities have been ascertained.
21                                   STATEMENT OF FACTS
22         11. PLAINTIFF, EMILY BAACK, is a 48 year old female with a date of birth of
23   June 3, 1971. MS. BAACK is a former employee of Defendant ASURION, where she
24   worked as a supervisor.      At the time of her employment, MS. BAACK was paid
25   $51,000.00 annually. She was employed by Defendant ASURION from October 1, 2018 to
26   June 19, 2019.
27         12. DEFENDANT ASURION is a company that provides insurance for
28   smartphones, tablets, consumer electronics, and other items.



                                        COMPLAINT FOR DAMAGES
                                                  -3-
     Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 4 of 10




 1         13. MS. BAACK began working for DEFENDANT on or about October 1, 2018, as
 2   a supervisor at Defendant’s Las Vegas location.
 3         14. On August 3, 2016, MS. BAACK’S teenage son, Chandler, was killed in an
 4   automobile accident in Ft. Mitchell, Alabama.
 5         15. Shanna Baack, the spouse of MS. BAACK’S ex-husband, was criminally
 6   charged for Chandler’s death.
 7         16. Chandler Baack’s birthday was April 20th.
 8         17. Shanna Baack’s criminal trial was scheduled to occur in June 2019.
 9         18. MS. BAACK was scheduled to read a victim impact statement in court.
10         19. MS. BAACK sought professional therapy in the spring of 2019 because the
11   passing of Chandler’s birthday, coupled with the anticipation of testifying in court
12   regarding his death, became emotionally overwhelming for her.
13         20. MS. BAACK’S therapist diagnosed her with Post-traumatic stress disorder
14   (hereinafter “PTSD”).
15         21. MS. BAACK’S therapist encouraged MS. BAACK to take a leave of absence
16   following the criminal trial.
17         22. MS. BAACK’S therapist also encouraged her to take frequent breaks at work if
18   necessary.
19         23. MS. BAACK’S therapist completed an Accommodation Substantiation Form
20   for MS. BAACK with her recommendations.
21         24. MS. BAACK submitted the completed paperwork to the Asurion Disability and
22   Leave Service Center.
23         25. The Asurion Disability and Leave Service Center oversees disability and
24   FMLA claims.
25         26. Absence One manages the Asurion Disability and Leave Service Center.
26         27. Absence One granted the request for frequent breaks, but because the trial was
27   continued and a new date had not been set, denied the request for leave until a date certain
28   for the trial could be obtained.



                                        COMPLAINT FOR DAMAGES
                                                  -4-
     Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 5 of 10




 1         28. On or about May 29, 2019, when operations manager, Donna Hangen, learned
 2   of MS. BAACK’S request for leave, she stated, “You don’t need ADA for trial. You can
 3   take PTO. You have unlimited PTO.”
 4         29. MS. BAACK did not alter her accommodation request, despite this statement
 5   from Ms. Hangen.
 6         30. On several occasions throughout her employment, MS. BAACK overheard her
 7   managers telling employees that they did not need to file for FMLA or seek an
 8   accommodation under the ADA because employees at Asurion had “unlimited PTO.”
 9         31. Sometime between June 1, 2019 and June 19, 2019, MS. BAACK overheard
10   supervisor Brooke Mooney mention that she may need to utilize FMLA in order to care for
11   her ill mother.
12         32. Manager Sara Cordo-Davis responded to Brooke, “You don’t need to take
13   FMLA because you have unlimited PTO.” When Brooke asked Sarah Cordo-Davis if she
14   would put that in writing, Sarah laughed and walked away.
15         33. On or about June 14, 2019 DEFENDANT placed MS. BAACK on suspension
16   pending investigation. DEFENDANT did not discuss the subject of the investigation with
17   MS. BAACK.
18         34. On or about June 19, 2019, MS. BAACK received a telephone call from Sarah
19   Cordo-Davis and Senior Operators Manager David Sorongi.         Defendant accused MS.
20   BAACK of not performing her coaching, a duty of a supervisor.
21         35. MS. BAACK denied Defendant’s claims.
22         36. Defendant fired MS. BAACK on June 19, 2019 on the pretext of unsatisfactory
23   work performance.
24         37. Throughout the entire length of her employment, Defendant had never
25   disciplined, warned, coached or counseled MS. BAACK about any unsatisfactory work
26   performance.
27         38. DEFENDANT used ‘unsatisfactory work performance’ as a pretext to terminate
28   MS. BAACK due to her request for accommodation.



                                     COMPLAINT FOR DAMAGES
                                               -5-
      Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 6 of 10




 1         39. A clear nexus exists between MS. BAACK making an accommodation request
 2   and DEFENDANT terminating MS. BAACK’S employment.
 3         40. The despicable tactics of DEFENDANT caused a substantial burden to MS.
 4   BAACK’S rights and caused PLAINTIFF to suffer significant emotional distress,
 5   embarrassment, and humiliation, in addition to financial loss.
 6                                     COUNT I
           INTERFERENCE AND DISCRIMINATION WITH AMERICANS WITH
 7
                                  DISABILITIES ACT
 8               Americans with Disabilities Act (42 U.S.C. §12101 et seq.)
                                (Against All Defendants)
 9
10         41. MS. BAACK hereby incorporates paragraphs 1 through 40 of this Complaint as
11   though fully set forth herein.
12         42. At all times material hereto, MS. BAACK was an employee covered by and
13   within the meaning of Title I of the Americans with Disabilities Act of 1990 (ADA) 42
14   USC 12111(4)).
15         43. At all times material hereto, MS. BAACK was and is an individual with a
16   disability within the meaning of the ADA, 42 USC 12102.
17         44. MS. BAACK is a qualified individual with a disability as that term is defined in
18   the ADA, 42 USC 12111(8).
19         45. MS. BAACK’S PTSD is a mental condition that substantially limits one or
20   more major life activities.
21         46. DEFENDANT was aware of MS. BAACK’S diagnosis and struggle with
22   PTSD.
23         47. MS. BAACK’S disability, and/or record of a disability, and/or perceived
24   disability was a factor that made a difference in DEFENDANT’S decision to terminate her.
25         48. The actions of DEFENDANT were intentional and willful, in deliberate
26   disregard of and with reckless indifference to the rights and sensibilities of MS. BAACK.
27   //
28   //



                                      COMPLAINT FOR DAMAGES
                                                -6-
     Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 7 of 10




 1         49. As a direct and proximate result of DEFENDANT’S violation of MS.
 2   BAACK’S rights as alleged, MS. BAACK’S terms, conditions, and privileges of
 3   employment were adversely affected.
 4         50. As a direct and proximate result of DEFENDANT’S wrongful acts and
 5   omissions, MS. BAACK has sustained injuries and damages including but not limited to,
 6   loss of earnings and earning capacity; loss of career opportunities; loss of fringe benefits;
 7   mental anguish, physical and emotional distress; humiliation and embarrassment; loss of
 8   the ordinary pleasures of everyday life, including the right to pursue the gainful
 9   employment of her choice.
10        51.    MS. BAACK requests relief as described in the Prayer for Relief below.
11                                     PRAYER FOR RELIEF
12             WHEREFORE, PLAINTIFF, Emily Baack, prays that this Court grant the
13   following relief:
14        1.       Grant economic loss including front and back pay, plus interest.
15        2.       Grant general and special damages in amounts according to proof.
16        3.       Grant punitive damages.
17        4.       Grant Reasonable attorneys’ fees pursuant to 42 U.S.C. §12205, and other
18   applicable statutes.
19        5.       Grant costs of suit incurred herein; and
20        6.       Grant such other and further relief as the court deems just and proper.
21
22        DATED this 17th day of February, 2020.
23                                                 WATKINS & LETOFSKY, LLP
24                                                   /s/ Daniel R. Watkins
25                                             By: _______________________________
                                                   DANIEL R. WATKINS
26
                                                  THERESA M. SANTOS
27                                                 8215 S. Eastern Ave., Ste. 265
                                                   Las Vegas, NV 89123
28                                                 Attorneys for Plaintiff, Emily Baack


                                       COMPLAINT FOR DAMAGES
                                                 -7-
      Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 8 of 10




 1                                   REQUEST FOR JURY TRIAL
 2           Pursuant to Federal Rules of Civil Procedure 38(b), PLAINTIFF demands a trial by
 3   jury in this action on all issues so triable.
 4
 5           DATED this 17th day of February, 2020.
 6                                                      WATKINS & LETOFSKY, LLP
 7                                                        /s/ Daniel R. Watkins
 8                                                   By: ______________________________
                                                         DANIEL R. WATKINS
 9
                                                        THERESA M. SANTOS
10                                                       8215 S. Eastern Ave., Ste. 265
                                                         Las Vegas, NV 89123
11                                                       Attorneys for Plaintiff, Emily Baack
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         COMPLAINT FOR DAMAGES
                                                   -8-
Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 9 of 10




                 EXHIBIT 1
                      Notice of Right to Sue
Case 2:20-cv-00336-KJD-BNW Document 1 Filed 02/17/20 Page 10 of 10
